Detailed Correspondence
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 7 and 11 - 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Pub. No. 20170358068 A1 to Strebel et al (“Strebel”).


Regarding claim 1, Strebel teaches a method for controlling an aircraft (aerial vehicle 200), comprising: determining photographing information (aerial imagery/pictures) related to a photographing object (3D object), the photographing information indicating an occupying scope of the photographing object in an image to be captured (¶¶0022, 0025, 0027, 0049, and 0101); and controlling (dispatching/navigating) the aircraft to fly to a photographing location based on the photographing information (when the photographing information [imagery] is synthesized with navigational information (altitude, pitch, roll, speed…¶¶0025 and 0049 at least).

Regarding claim 2, Strebel further teaches obtaining an image (using a camera – sensor 205) of the photographing object and determining the photographing object based on the image (¶¶0025, 0034).

Regarding claim 3, Strebel further teaches wherein obtaining the image of the photographing object further comprises: controlling an imaging device to capture the image of the photographing object prior to takeoff of the aircraft; or controlling the imaging device to capture the image of the photographing object after the aircraft takes off (the aerial vehicle 200 surveys a geographic area defined by a certain flight path – hence, while airborne (or after the aircraft takes off - ¶¶0006, 0022, 0027), or receiving the image of the photographing object from an external device.

Regarding claim 4, Strebel further teaches controlling the imaging device (205) carried by the aircraft to capture the image of the photographing object after the aircraft flies to the photographing location (¶¶0034 at least).

Regarding claim 5, Strebel further teaches wherein controlling the imaging device to capture the image of the photographing object comprises: controlling an image composition of the imaging device such that imaging of the photographing object in an image to be captured satisfies (matches/compares with) a predetermined image composition rule (algorithm/classification rules) and capturing the image of the photographing object when the imaging of the photographing object in an image to be captured satisfies a predetermined image composition rule (¶¶0050, 0051, 0060 at least).



Regarding claim 7, Strebel further teaches wherein determining the flight path of the aircraft when the imaging device captures the image of the photographing object comprises determining the flight path of the aircraft based an input received from an external device (¶¶0006, 0022, 0027; see also figs. 6, 14; ¶¶0081, 0093; note external device 28; ¶0041).

Regarding claim 11, Strebel teaches a device, comprising: -56-Client Ref No. 2016F031OUSAttorney Docket No. 00203.3100.OOUSa memory (22A) configured to store instructions and a processor (20) configured (¶¶0006, 0040, 0042 – 0044) to execute the instructions to: determine photographing information (aerial imagery/pictures) related to a photographing object (3D object), the photographing information indicating an occupying scope of the photographing object in an image to be captured 

Regarding claim 12, Strebel further teaches obtaining an image (using a camera – sensor 205) of the photographing object; and determining the photographing object based on the image (¶¶0025, 0034).

Regarding claim 13, Strebel further teaches wherein obtaining the image of the photographing object further comprises: controlling an imaging device to capture the image of the photographing object prior to takeoff of the aircraft; or controlling the imaging device to capture the image of the photographing object after the aircraft takes off (the aerial vehicle 200 surveys a geographic area defined by a certain flight path – hence, while airborne (or after the aircraft takes off - ¶¶0006, 0022, 0027), or receiving the image of the photographing object from an external device.



Regarding claim 15, Strebel further teaches wherein controlling the imaging device to capture the image of the photographing object comprises: controlling an image composition of the imaging device such that imaging of the photographing object in an image to be captured satisfies (matches/compares with) a predetermined image composition rule (algorithm/classification rules) and capturing the image of the photographing object when the imaging of the photographing object in an image to be captured satisfies a predetermined image composition rule (¶¶0050, 0051, 0060 at least).

Regarding claim 16, Strebel further teaches determining a flight path of the aircraft when the imaging device captures the image of the photographing object (¶0034), wherein controlling the imaging device carried by the aircraft to capture the image of the photographing object comprises controlling the imaging device to capture the image of the 

Regarding claim 17, Strebel further teaches wherein determining the flight path of the aircraft when the imaging device captures the image of the photographing object comprises determining the flight path of the aircraft based an input received from an external device (¶¶0027; see also figs. 6, 14; ¶¶0081, 0093; note external device 28; ¶0041).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 8, 10, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Strebel as applied to claims 1 and 11, directly or , above, and further in view of U.S. 20200007746 A1 to Cao et al (“Cao”).

As discussed above, Strebel teaches all of the limitations of base claims 1 and 11, though there is a suggestion that the aircraft is in “motion” given it surveys an aerial area following a flight plan, but is not explicit on the recitation of detecting a motion and the photographing objet including multiple ‘bodies.’

However, Cao teaches, in the same field of endeavor of aerially controlling an aircraft (aerial drone 1000; fig. 10), a motion sensor (figs. 3, 6) and a photographing object (704; fig. 7 at least) including multiple bodies (blocks 710 and 712).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Strebel’s teaching by explicitly reciting a motion sensor and a photographing object including multiple ‘bodies’ as evidenced by Cao in order to improve the quality of the resultant image data as well as enhancing the flexibility and convenience of performing imaging with the aircraft.

Allowable Subject Matter
Claims 9 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

(in the context of using an image device carried by an aircraft to perform aerial photography, the prior art of record fail to teach, in combination with other limitations, controlling the aircraft to fly to the photographing location based on the photographing information, searching for and identifying the photographing object through the imaging device of the aircraft; in response to searching for and identifying the photographing object, detecting whether an occupying scope of the photographing object in an image to be captured is consistent with the occupying scope indicated by the photographing information; and determining the photographing location to be a current location of the aircraft when the occupying scope of the photographing object in the image to be captured is consistent with the occupying scope indicated by the photographing information.)


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. As per attached PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONEL BEAULIEU whose telephone number is (571)272-6955.  The examiner can normally be reached on M-R 0530-1600.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey S. Jabr can be reached on 571-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/YONEL BEAULIEU/         Primary Examiner, Art Unit 3668